UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 99-20132


                        FOROUGH FARIZANI, D.O.,

                                                  Plaintiff-Appellant,

                                VERSUS

          UNIVERSITY OF TEXAS SYSTEM MEDICAL FOUNDATION, THE
         UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON,
               and GEORGE O. ZENNER, JR., MEDICAL DOCTOR,

                                                  Defendants-Appellees.


             Appeal from the United States District Court
                  for the Southern District of Texas
                             H-97-CV-2493


                             March 3, 2000

Before DAVIS, HALL* and SMITH, Circuit Judges.

PER CURIAM:**

     In this Title VII/1981 action alleging that the plaintiff was

indefinitely suspended from her family medicine residency program

by the defendants because of race and national origin, we conclude

that the district court correctly granted summary judgment.       This

case is almost on all fours with a recent decision of this court,

Sreeram v. Louisiana State University Medical Center-Shreveport,

188 F.3d 314 (5th Cir. 1999).    Ms. Farizani received approximately

two dozen negative evaluations of her performance by physicians she


     *
      Circuit Judge of the Ninth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
was assigned to work with.   Plaintiff produced no affidavits from

physicians with whom she worked during her residence who found that

she was qualified to continue in the residency program. Therefore,

essentially for the reasons stated by the district court, we

conclude that even if Ms. Farizani made out a prima facie case of

discrimination, she failed to show that the stated reason for her

indefinite suspension was pretextual.

     AFFIRMED.




                                 2